Citation Nr: 0519267	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  02-05 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to specially adapted housing or special home 
adaptation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
February 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran eligibility for specially 
adapted housing benefits.  He responded by filing a Notice of 
Disagreement which was received in October 2003, and was sent 
a January 2004 Statement of the Case.  He then filed a 
January 2004 VA Form 9, perfecting his appeal of this issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks entitlement to specially adapted housing or 
special home adaptation benefits.  However, in an October 
2003 action, the Board remanded several other pending claims 
for service connection for disabilities which, if granted, 
might favorably influence VA's adjudication of the veteran's 
specially adapted housing claim.  Therefore, because this 
specially adapted housing issue is inextricably intertwined 
with the veteran's other still-pending service connection 
claims perfected on appeal and previously remanded by the 
Board, it must be held in abeyance until the other issues are 
resolved.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Board also notes that only the veteran's temporary claims 
file has been received by the Board at this time.  It is 
therefore necessary to remand this issue for consolidation 
with the remainder of his records, so that full consideration 
of his appeal may be accomplished on its return to the Board.  

Therefore, in light of the above, this claim is REMANDED to 
the AMC for the following additional development:  

Inasmuch as the issue of entitlement to 
specially adapted housing or special home 
adaptation benefits is deemed to be 
inextricably intertwined with the pending 
service connection claims already 
remanded by the Board, this issue is 
remanded to the AMC for consolidation 
with the veteran's permanent claims file.  
The AMC should take appropriate 
adjudicative action on this issue only 
after the remainder of the other issues 
perfected on appeal are fully 
adjudicated.  Thereafter, the AMC must 
provide the appellant and representative, 
if any, a supplemental statement of the 
case and give them appropriate time to 
respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


